Development, Inc. and
                                                                        Gateway Centennial
                                                                         Development, /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00736-CV

                                   THE CITY OF LAREDO,
                                         Appellant

                                                v.

        NORTHTOWN DEVELOPMENT, INC. AND GATEWAY CENTENNIAL
                        DEVELOPMENT, CO.,
                             Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CV-7001705-D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER
       In this accelerated appeal, Appellant’s brief is due to be filed with this court on December
15, 2015. On November 30, 2015, Appellant filed an unopposed first motion for a thirty-day
extension of time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 14, 2016.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court